       Case 2:12-cr-00010-KS-MTP Document 67 Filed 07/22/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                            CRIMINAL NO. 2:12-CR-10-KS-MTP

CARLOS LORENZO MARTIN



                                        ORDER

      On April 18, 2008, Defendant plead guilty in the United States District Court

for the Western District of Missouri to conspiracy to distribute 50 grams or more of

cocaine, in violation of 21 U.S.C. § 841(b)(1)(A). On May 26, 2009, he was sentenced

to 57 months of imprisonment followed by five years of supervised release. In

November 2011, Defendants’ sentence was reduced to time served, and a few months

later Defendant’s term of supervised release was transferred to this jurisdiction.

Since the transfer, the Court has revoked Defendant’s supervised release multiple

times – on April 17, 2014; October 25, 2016; and January 22, 2020. In the latest

revocation, the Court sentenced Defendant to thirteen months of imprisonment

followed by eleven months of supervised release. On May 8, 2020, Defendant filed a

Motion for Compassionate Release [58] pursuant to 18 U.S.C. § 3582(c)(1)(A) because

of the COVID-19 pandemic. The Government opposes the motion.

      Under 18 U.S.C. § 3582, the Court may reduce a term of imprisonment after

considering the factors set forth in 18 U.S.C. § 3553(a), if it finds that “extraordinary

and compelling reasons warrant such a reduction . . . and that such a reduction is
      Case 2:12-cr-00010-KS-MTP Document 67 Filed 07/22/20 Page 2 of 5




consistent with applicable policy statements issued by the Sentencing Commission .

. . .” 18 U.S.C. § 3582(c)(1)(A). Defendant has the burden of demonstrating that he

meets the requirements for compassionate release. United States v. Whirl, 2020 WL

3883656, at *1 (S.D. Miss. July 9, 2020).

      The Sentencing Commission’s guidelines provide, in relevant part, that the

Court may reduce a term of imprisonment, after considering the factors set forth in

18 U.S.C. § 3553(a), if (1) “[e]xtraordinary and compelling reasons warrant the

reduction;” (2) “[t]he defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g);” and (3) “[t]he reduction is

consistent with this policy statement.” U.S. SENTENCING GUIDELINES MANUAL §

1B1.13.   The   Sentencing    Commission’s      application   notes provide   that   an

“extraordinary and compelling reason” exists if “[t]he defendant is suffering from a

terminal illness . . . .” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(i).

Likewise, the standard is met if:

      The defendant is

             (I) suffering from a serious physical or medical condition,

             (II) suffering from a serious function or cognitive impairment, or

             (III) experiencing deteriorating physical or mental health because
             of the aging process,

      that substantially diminishes the ability of the defendant to provide self-
      care within the environment of a correctional facility and from which he
      or she is not expected to recover.

U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A)(ii). The notes also

                                            2
       Case 2:12-cr-00010-KS-MTP Document 67 Filed 07/22/20 Page 3 of 5




provide that certain circumstances related to the defendant’s age and family

circumstances can meet the standard. U.S. SENTENCING GUIDELINES MANUAL §

1B1.13 cmt. n. 1(B)-(C).

       Defendant is currently incarcerated in Oakdale FCI in Oakdale, Louisiana. He

alleges that as of April 30, 2020, 35 inmates and 25 staff members had been diagnosed

with COVID-19, and that seven prisoners had died. He argues that he is unable to

effectively avoid exposure to the virus because of the conditions of confinement in the

facility, and that he should be released to home confinement. He also argues that he

is at an increased risk of serious illness or death from COVID-19 because he has

epilepsy, which has caused him to suffer recurring seizures since he was a teenager.

Finally, Defendant argues that he would not be a danger to the safety of any other

person or the community if released.

       The Court finds that Defendant has not demonstrated that there is an

“extraordinary and compelling” reason to reduce his term of imprisonment.

Defendant’s epilepsy is neither a terminal illness nor a “serious physical or medical

condition . . . that substantially diminishes [his] ability . . . to provide self-care within

the environment of a correction facility and from which he . . . is not expected to

recover.” See U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n. 1(A). Courts in

this Circuit have found that defendants who are not suffering from a terminal illness,

serious physical or medical condition that diminishes their ability to care for

themselves, serious functional or cognitive impairment, or deteriorating physical or


                                             3
       Case 2:12-cr-00010-KS-MTP Document 67 Filed 07/22/20 Page 4 of 5




mental health because of aging do not meet the standard imposed by the Sentencing

Commission’s policy statements. See, e.g. United States v. Takewell, 2020 WL

4043060, at *3 (W.D. La. July 17, 2020); United States v. Washington, 2020 WL

4000862, at *5 (E.D. La. July 15, 2020); United States v. Clark, 2020 WL 1557397, at

*4 (M.D. La. Apr. 1, 2020); United States v. Vasquez, 2020 WL 3000709, at *3 (S.D.

Tex. June 2, 2020); United States v. Johnson, 2020 WL 3962284, at *3 (S.D. Tex. July

13, 2020); United States v. Dodd, 2020 WL 3893695, at *4 (E.D. Tex. July 10, 2020);

United States v. Reeves, 2020 WL 3895282, at *3 (N.D. Tex. July 10, 2020); Whirl,

2020 WL 3883656 at *3.

      “Preexisting medical conditions that place a defendant at increased risk for

serious illness from COVID-19 are not in and of themselves sufficient to establish

extraordinary and compelling reasons justifying a reduction in sentence.” United

States v. McLin, 2020 WL 3803919, at *3 (S.D. Miss. July 7, 2020). Moreover, “general

concerns about possible exposure to COVID-19 do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence . . . .” Takewell,

2020 WL 404360 at *4. “[T]he mere existence of COVID-19 in society” and,

consequently, the prison system “cannot independently justify compassionate

release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d 594,

597 (3rd Cir. 2020) (citing BOP’s COVID-19 Action Plan).

      The Court certainly takes the COVID-19 pandemic seriously, but it “cannot


                                           4
      Case 2:12-cr-00010-KS-MTP Document 67 Filed 07/22/20 Page 5 of 5




release every prisoner at risk of contracting COVID-19 because the Court would then

be obligated to release every prisoner.” United States v. Koons, 2020 WL 1940570, at

*4 (W.D. La. Apr. 21, 2020). As noted above, “[g]eneral concerns about the spread of

COVID-19 or the mere fear of contracting an illness in prison are insufficient grounds

to establish the extraordinary and compelling reasons necessary to reduce a

sentence.” Id. at *5. For all the reasons provided above, the Court denies Defendant’s

Motion for Compassionate Release [58].

      SO ORDERED AND ADJUDGED this 22nd day of July, 2020.

                                                   /s/ Keith Starrett
                                                             KEITH STARRETT
                                              UNITED STATES DISTRICT JUDGE




                                          5
